DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the structure that is schematically represented by generic box 126 should include some sort of description within or adjacent the box as to what is being represented.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al. (US 2013/0112550).
The Marsh et al. reference discloses a pressurized gas delivery system (see Figure 2A) comprising a reservoir 42 that receives water via a first port 39, an electrolytic core (45a,45b), a positive electrode connected to lead 54, a negative electrode connected to lead 52, a separating membrane 46, liquid/gas separators (56a,56b) that effectively act as coalescer units (i.e. give the term coalesce the broadest most reasonable interpretation), at least one delivery tube 58a for Hydrogen and a sensor (see paragraph [0046], last two sentences) that would most definitely monitor or sense a fault if one existed in the delivery tube, wherein the method as claimed would be inherent during normal use and operation of the gas delivery system.

In regard to claim 20, a response is initiated by the associated controller (see paragraph [0046], last sentence and Figure 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Seymour and Silva references pertain to various devices with associated electrolytic cores similar to that of Applicant’s.
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, teach Applicant’s invention of a device inclusive of details regarding an electrolytic core connected to a first port to receive water from a reservoir, as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649